DETAILED ACTION
This action is pursuant to the claims filed on 06/30/2022. Claims 1-12 and 14 are pending. A first action on the merits of claims 1-12 and 14 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 recites “wherein the battery housing member is exposed from the attachment surface”. This limitation fails to further limit the subject matter of parent claim 1 reciting, in part, “the battery housing member defines a second opening for housing the battery, and wherein … the second opening is a discrete opening that begins at the attachment surface and extends away from the attachment surface.” The above limitation of claim 1 encompasses the subject matter of dependent claim 12. As such, claim 12 fails to further limit the subject matter of claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (U.S. PGPub No. 2017/0188872) in view of Russell (U.S. PGPub No. 2015/0094558).
Regarding claim 1, Hughes teaches a sensor (Fig 1a, physiological monitoring device 100) comprising: a plurality of electrodes configured to be attached to a subject (Fig 1a-b, electrode traces 311/312 connected to flexible electrodes [0094]); a processor module which acquires physiological information of the subject based on biopotential that are detected by each of the plurality of electrodes (Figs 1b-2b, electrical components of PCB assembly 120 acquire physiological info from electrodes); a housing comprising an attachment surface configured to be attached to the subject (Fig 1b, lower housing member 145 has attachment surface to subject), a module housing member for housing the processor module (Fig 1b, PCB 120 houses electrical components), and a battery housing member for housing a battery which supplies an electric power to the processor module (Fig 1b, battery holder 150); and a cover attachable to the housing (Fig 1b upper housing member 140), and; wherein the cover is configured to cover the battery housing member when the cover is attached to the housing (Fig 1b upper housing member 140 covers battery holder 150); wherein the module housing member defines a first opening for housing the processor module (Fig 2b, PCP 120 has openings for housing processor module and circuitry), and the battery housing member defines a second opening for housing the battery (Fig 1b battery holder 150 has openings for batteries).
Hughes fails to teach wherein the processor module is attachable to and detachable from the housing separately and independently from the battery.
In related prior art, Russell teaches a similar sensor (see Fig 7 sensor unit 110-e) comprising a similar module housing member (Figs 5, 7, and [0056]; package receptor 215 houses electronics package 210-d) and battery housing member (Fig 7 battery holder 735) wherein the processor module is attachable to and detachable from the housing separately and independently from the battery ([0059] discloses battery holder 735 as capable of accepting a replaceable battery; [0061] describes electronics package 210-d as separate from battery such that the electronics package 210-d is capable of being attached and detached separately and independently from the battery and vice versa); wherein the module housing member defines a first opening for housing the processor module (Figs 5, 7, and [0056]; package receptor 215 defines first opening for housing electronics package 210-d), and the battery housing member defines a second opening for housing the battery ([0059] and Fig 7, battery holder 735 defines an opening for the battery), wherein each of the first opening and the second opening is a discrete opening (Figs 5, 7, [0056 & 0059] first and second opening of module housing and battery housing are discrete). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor and housing members of Hughes in view of Russell to incorporate the battery, processor module, and their respective housings defining first and second discrete openings on different surfaces. Doing so would have advantageously allowed for one of the processor module and battery to be removed without removing the other, such as to charge or replace the battery and/or to remove the processor module for a data upload or use with a different sensor (Russell [0061]).
Hughes fails to teach and wherein each of the first opening and the second opening begins at the attachment surface and extends away from the attachment surface.
In related prior art, Wawro teaches a similar sensor device (see Fig 1) wherein a similar opening of a battery housing member begins at the attachment surface and extends away from the attachment surface (Fig 1, opening for battery retainer 230 is exposed at underside of attachment surface and extends away from skinside attachment surface of the device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hughes in view of Russell and Wawro to incorporate the openings of battery housing member and module housing member beginning at the attachment surface and extending away from the attachment surface to arrive at the device of claim 1. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide first and second openings through the attachment surface for housing the battery and module respectively, since applicant has not disclosed that the forming of the openings specifically through the attachment surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the battery and module housings forming openings through a surface opposite to the attachment surface as both configurations are known and yield the predictable result of a battery being capable of being removed and/or replaced independently from a processor module as taught by Russell ([0061]).
Regarding claim 8, Hughes teaches a processor module (Fig 1b electrical components on PCB assembly 120) which acquires physiological information of a subject based on biopotential detected by each of a plurality of electrodes attached to the subject (Fig 1a-b, electrode traces 311/312 connected to flexible electrodes [0094]), wherein the processor module receives a power supply from a battery housed in a battery housing member of a housing (Fig 1b, batteries 160 in battery holder 150; battery holder 150 is a member of housing defined by housing portions 145, PCB 120, and battery holder 150) having an attachment surface configured to be attached to the subject (Fig 1b, lower housing member 145 has attachment surface configured to attach to subject), the processor module is housed in a module housing member of the housing (Fig 1b, PCB 120 houses electrical components for processing), and wherein a cover attached to the housing covers the battery housing member (Fig 1b upper housing portion 140 defines a cover and covers batter holder 150).
Hughes fails to teach wherein the processor module is attachable to and detachable from the housing separately and independently from the battery.
In related prior art, Russell teaches a similar sensor (see Fig 7 sensor unit 110-e) comprising a similar module housing member (Figs 5, 7, and [0056]; package receptor 215 houses electronics package 210-d) and battery housing member (Fig 7 battery holder 735) wherein the processor module is attachable to and detachable from the housing separately and independently from the battery ([0059] discloses battery holder 735 as capable of accepting a replaceable battery; [0061] describes electronics package 210-d as separate from battery such that the electronics package 210-d is capable of being attached and detached separately and independently from the battery and vice versa); wherein the module housing member defines a first opening for housing the processor module (Figs 5, 7, and [0056]; package receptor 215 defines first opening for housing electronics package 210-d), and the battery housing member defines a second opening for housing the battery ([0059] and Fig 7, battery holder 735 defines an opening for the battery), wherein each of the first opening and the second opening is a discrete opening (Figs 5, 7, [0056 & 0059] first and second opening of module housing and battery housing are discrete). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor and housing members of Hughes in view of Russell to incorporate the battery, processor module, and their respective housings defining first and second discrete openings on different surfaces. Doing so would have advantageously allowed for one of the processor module and battery to be removed without removing the other, such as to charge or replace the battery and/or to remove the processor module for a data upload or use with a different sensor (Russell [0061]).
Hughes fails to teach and wherein each of the first opening and the second opening begins at the attachment surface and extends away from the attachment surface.
In related prior art, Wawro teaches a similar sensor device (see Fig 1) wherein a similar opening of a battery housing member begins at the attachment surface and extends away from the attachment surface (Fig 1, opening for battery retainer 230 is exposed at underside of attachment surface and extends away from skinside attachment surface of the device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hughes in view of Russell and Wawro to incorporate the openings of battery housing member and module housing member beginning at the attachment surface and extending away from the attachment surface to arrive at the device of claim 8. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide first and second openings through the attachment surface for housing the battery and module respectively, since applicant has not disclosed that the forming of the openings specifically through the attachment surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the battery and module housings forming openings through a surface opposite to the attachment surface as both configurations are known and yield the predictable result of a battery being capable of being removed and/or replaced independently from a processor module as taught by Russell ([0061]).
Regarding claim 9, Hughes teaches a sensor housing (Fig 1a, physiological monitoring device 100) comprising: a battery housing member for housing a battery (battery holder 150 and batteries 160) which supplies an electric power to a processor module for acquiring physiological information of a subject based on biopotential detected by each of a plurality of electrodes attached to the subject ([0096] disclosing batteries 160 having electrical contact to PCB assembly 120 electrically connected to traces 311/312 and corresponding electrodes to acquire signals from a subject); a module housing member for housing the processor module (Fig 1b, the printed circuit board of the PCB assembly houses the electrical components of the PCBA); and an attachment surface configured to be attached to the subject (Figs 9A-F, bottom surface of flexible body 110 is configured for attachment to subject), and wherein a cover attached to the sensor housing covers the battery housing member (Fig 1b upper housing portion 140 defines a cover and covers batter holder 150).
Hughes fail to teach wherein the processor module is attachable to and detachable from the sensor housing separately and independently from the battery housing member.
In related prior art, Russell teaches a similar sensor (see Fig 7 sensor unit 110-e) comprising a similar module housing member (Figs 5, 7, and [0056]; package receptor 215 houses electronics package 210-d) and battery housing member (Fig 7 battery holder 735) wherein the processor module is attachable to and detachable from the housing separately and independently from the battery ([0059] discloses battery holder 735 as capable of accepting a replaceable battery; [0061] describes electronics package 210-d as separate from battery such that the electronics package 210-d is capable of being attached and detached separately and independently from the battery and vice versa); wherein the module housing member defines a first opening for housing the processor module (Figs 5, 7, and [0056]; package receptor 215 defines first opening for housing electronics package 210-d), and the battery housing member defines a second opening for housing the battery ([0059] and Fig 7, battery holder 735 defines an opening for the battery), wherein each of the first opening and the second opening is a discrete opening (Figs 5, 7, [0056 & 0059] first and second opening of module housing and battery housing are discrete). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor and housing members of Hughes in view of Russell to incorporate the battery, processor module, and their respective housings defining first and second discrete openings on different surfaces. Doing so would have advantageously allowed for one of the processor module and battery to be removed without removing the other, such as to charge or replace the battery and/or to remove the processor module for a data upload or use with a different sensor (Russell [0061]).
Hughes fails to teach and wherein each of the first opening and the second opening begins at the attachment surface and extends away from the attachment surface.
In related prior art, Wawro teaches a similar sensor device (see Fig 1) wherein a similar opening of a battery housing member begins at the attachment surface and extends away from the attachment surface (Fig 1, opening for battery retainer 230 is exposed at underside of attachment surface and extends away from skinside attachment surface of the device). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hughes in view of Russell and Wawro to incorporate the openings of battery housing member and module housing member beginning at the attachment surface and extending away from the attachment surface to arrive at the device of claim 10. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide first and second openings through the attachment surface for housing the battery and module respectively, since applicant has not disclosed that the forming of the openings specifically through the attachment surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the battery and module housings forming openings through a surface opposite to the attachment surface as both configurations are known and yield the predictable result of a battery being capable of being removed and/or replaced independently from a processor module as taught by Russell ([0061]).
Regarding claim 10, in view of the combination of claim 1 above, Russell further teaches wherein the battery housing member and the module housing member are arranged so as not to overlap each other when viewed from a side of an attachment surface which is attached to the subject (Fig 7 battery holder 735 and electronics package 210-d don’t overlap). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes in view of the second embodiment of Russell to incorporate the battery holder separately located on the housing from the processor module housing such that the processor module and battery are detachable and attachable to the housing independently from one another to arrive at the device of claim 10. Providing the battery and battery housing separate from the processor module housing advantageously allow for the device to continue working for a period of time while the battery is swapped and/or recharged ([0060]) to complete the use of the physiological sensing device on the user ([0021]).
Regarding claim 11, in view of the combination of claim 1 as stated above. Russell further teaches wherein the module housing member and the battery housing member are exposed next to each other (Fig 7, module housing member of 720 is exposed next to battery holder 735).
Hughes fails to teach wherein the module housing member and the battery housing member are exposed next to each other at the attachment surface.
Wawro teaches a similar sensor device (see Fig 1) wherein a similar battery housing member is exposed at the attachment surface (Fig 1, battery retainer 230 is exposed at underside of attachment surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hughes in view of Russell and Wawro to incorporate the module housing member and battery housing member being exposed next to each other at the attachment surface to arrive at the device of claim 11. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide first and second openings through the attachment surface for housing the battery and module respectively, since applicant has not disclosed that the forming of the openings specifically through the attachment surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the battery and module housings forming openings through a surface opposite to the attachment surface as both configurations are known and yield the predictable result of a battery being capable of being removed and/or replaced independently from a processor module as taught by Russell ([0061]).
Regarding claim 12, the Hughes/Russell combination teaches the device of claim 1 as stated above. Russell further teaches wherein the battery housing member is exposed (Fig 7, module housing member of 720 is exposed next to battery holder 735).
Hughes fails to teach wherein the battery housing member is exposed from the attachment surface.
In related prior art, Wawro teaches a similar sensor device (see Fig 1) wherein the battery housing member is exposed from the attachment surface (Fig 1, battery retainer 230 is exposed at underside of attachment surface). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hughes in view of Russell and Wawro to incorporate the battery housing member being exposed at the attachment surface to arrive at the device of claim 12. Doing so would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide first and second openings through the attachment surface for housing the battery and module respectively, since applicant has not disclosed that the forming of the openings specifically through the attachment surface solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the battery and module housings forming openings through a surface opposite to the attachment surface as both configurations are known and yield the predictable result of a battery being capable of being removed and/or replaced independently from a processor module as taught by Russell ([0061]).
Regarding claim 14, in view of the combination of claim 1 above, Hughes further discloses the cover is configured to cover the module housing member (Fig 1b, cover 140 covering PCB 120).
Claims 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Russell, in view of Wawro as applied to claim 1, and in further view of Arne (U.S. PGPub No. 2014/0051946).
Regarding claim 2, the Hughes/Russell/Wawro combination teaches the device of claim 1 as stated above. 
Hughes is silent as to whether the removable battery is a primary battery or a secondary battery.
In related sensor unit prior art, Arne teaches a similar sensor unit (Fig 1 wireless device 102) wherein a power source can alternatively be a primary battery or a secondary battery ([0043 & 0058]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Hughes in view of Russell, Wawro, and Arne to incorporate a primary battery. Doing so would be a simple substitution of one well known power source (secondary batter) for another well-known power source (primary battery) to yield the expected result of a battery capable of powering a sensor unit ([0043 & 0058]).
Regarding claim 4, in view of the combination of claim 2 above, Hughes further teaches wherein the plurality of electrodes are supported by the housing (Fig 1a-b and [0094], flexible electrodes supported on flexible body 110).
Regarding claim 5, in view of the combination of claim 4 above, Hughes further teaches wherein the plurality of electrodes are supported by the housing (Fig 1a-blower housing 145 provides at least some structure support to electrodes 310) so as to be arranged along a breastbone of the subject (device is capable of being arranged along a breastbone).
Regarding claim 6, in view of the combination of claim 2 above, Hughes further teaches wherein at least one of the plurality of electrodes is connected to the housing through a flexible signal line (Fig 1b, electrodes connected to flexible body 110 via flexible electrode traces 311, 312).
Regarding claim 7, in view of the combination of claim 4 above, Hughes further teaches wherein the cover is attached to the attachment surface (Fig 1b and 3c, housing member 145 attaches to a portion of the attachment surface of lower housing member 140).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Russell, in view of Wawro as applied to claim 1, and in further view of Lai (U.S. PGPub No. 2015/0238094).
Regarding claim 3, Hughes/Russell/Wawro teaches the device of claim 1 as stated above.
Hughes fails to teach the battery is a secondary battery which is housed in the battery housing member, and the secondary battery is disposed integrally with the cover.
In related sensor unit prior art, Lai teaches a similar sensor unit (Fig 1a monitoring unit 100) wherein a cover (Fig 1a reusable portion 102) is provided with an integral secondary battery ([0026], Fig 1a and 3, secondary battery 304). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Hughes in view of Russell, Wawro, and Lai to incorporate a secondary battery integral to a cover of the to arrive at the device of claim 3. Doing so would advantageously provide a second power source to the sensor unit that can advantageously be utilized to power auxiliary components of the processor module ([0026], secondary battery 304 advantageously used to power real-time clock). 
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant further alleges that paragraph [0036] of the instant specification provides criticality to the claimed configuration of “each of the first and second opening is a discrete opening that begins at the attachment surface and extends away from the attachment surface.” Paragraph [0036] of the applicant’s specification discloses that “the processor module 7 is attachable to and detachable from the housing 11 independently of the primary battery 8” which applicant alleges “allows the processor module to change[d] based on the suitability of the environment” (page 7 remarks). However, the specific claimed configuration of each of the first and second discrete openings beginning at the attachment surface and extending away from the attachment surface do not appear relevant to the alleged criticality. In the instant case, Russell teaches a similar configuration in figure 7 where a similar processor module 210-d is attachable to and detachable from the housing separately and independently from the battery 735 as disclosed in paragraph [0061]. This disclosure of Russell provides for the same function and result as the applicant’s alleged criticality with a different configuration (battery and processor housings located above the attachment surface). As such, it appears that the invention would perform equally as well with the battery and module housings forming openings through a surface opposite to the attachment surface to yield the same alleged criticality. Therefore these arguments are unpersuasive. Arguments directed towards claims 2-12 and 14 are equally unpersuasive for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794